DETAILED ACTION
This office action is in response to an application filed 5/8/2020 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

In regard to claims 1-20, the filed specification describes the “bow transformation” only once: 
[0022] Referring now to FIG. 5, the system performs a view transformation 500 on the image data captured by the camera (e.g., a bow transformation) by performing a hitch point rotation 510, creating hand fan transformation look-up tables (LUTs) 520, performing template/feature matrix extraction 530, and performing template/feature matrix storage 540. In some examples, the feature extracted image is transformed using a view transformation that symmetrically transforms the image around the hitch position. The transformation assists in moving the feature extracted image horizontally rather than a circular motion. After the view transformation, the feature image may be ready for storage. During calibration, the system may store the details of the trailer in memory for later use. FIG. 6A illustrates an image prior to bow transformation and FIG. 6B illustrates an image after bow transformation (where the transformation may utilize aspects of the systems described in U.S. patent application Ser. No. 16/850,300, filed on Apr. 16, 2020 (Attorney Docket MAG04 P3830), which is hereby incorporated herein by reference in its entirety.

Thus specification therefore describes the “bow transformation” as a series of processes including a “hitch point rotation”, a creation of “hand fan transformation look-up tables”, performing “template/feature matrix extraction” and “template/feature matrix storage”. With respect to a “bow transformation”, the specification does not provide any disclosure that would allow one of ordinary skill in the art to make or perform a “bow transformation”. The above disclosure is the only description of the “bow transformation” and by generally claiming a “bow transformation”, one of ordinary skill in the art is left with a variety of questions when attempting to make/use the invention: How are the images being transformed? How does the word “bow” relate to the transformation? Claim 7 seems to equate a bow transformation to a “bird’s eye view” transformation. However nowhere is this delineated by the specification. Applicant is incorporating by reference US Application No. 16/850,300. However by saying the transformation “may utilize aspects of the systems” of US Application No 16/850,300 is not sufficient to correlate a “bow transformation” with any particular transformation described by the disclosure of US Application No. 16/850,300. When reviewing the specification of US Application No. 16/850,300 the examiner failed to find any description of a “bow transformation”. The word “bow” never appears in the entire disclosure of US Application No. 16/850,300 so it is not possible to reasonably pinpoint as to what exact disclosure of US Application No. 16/850,300 would correspond to the claimed “bow transformation”. 
With respect to a “hitch point rotation”, the specification does not provide any disclosure that would allow one of ordinary skill in the art to make or perform a “hitch point rotation”. The above disclosure is the only description of the “hitch point rotation” and by generally claiming a “hitch point rotation”, one of ordinary skill in the art is left with a variety of questions when attempting to make/use the invention: Is a hitch point in the images being rotated? Or are parts of the images being rotated around a hitch point? When reviewing the specification of US Application No. 16/850,300 the examiner failed to find any description of a “hitch point rotation”. The disclosure of US Application No. 16/850,300 does describe warping images around a “pivot point”, but the disclosure of both the instant application and that of US Application No. 16/850,300 never equate or suggest that the warping of images using a pivot point is the claimed “hitch point rotation”.
With respect to a creating “hand fan transformation look-up tables”, the specification does not provide any disclosure that would allow one of ordinary skill in the art to make or perform a creation of “transformation look-up tables”. The above disclosure is the only description of the “transformation look-up tables” and by generally claiming a creation of “transformation look-up tables”, one of ordinary skill in the art is left with a variety of questions when attempting to make/use the invention: What is being placed in the look-up tables? What are the look-up tables transforming? When reviewing the specification of US Application No. 16/850,300 the examiner failed to find any description of creating “transformation look-up tables”. The words “LUT” or “tables” never appears in the entire disclosure of US Application No. 16/850,300 so it is not possible to reasonably pinpoint as to what exact disclosure of US Application No. 16/850,300 would correspond to the claimed creation of “transformation look-up tables”. 
For the sake of clarity, the examiner notes that other claimed features appear to be enabled by the disclosure such as the template/feature matrix extraction and storage which is described by at least ¶0023-¶0025. However Applicant is advised to review the entirety of the specification and that of US Application No. 16/850,300 as well as the claimed terminology in order to ensure all limitations are properly enabled. Applicant is advised to consult 37 CFR 1.57(b) and MPEP 217 for incorporation by reference rules and guidance.    

In regard to claim 1, lines 14-15 state “a trailer initial calibration mode comprising a bow transformation”. For the reasons noted above, the specification does not provide any disclosure that would allow one of ordinary skill in the art to make or perform a “bow transformation”.

In regard to claims 2-7, these claims are rejected as being dependent upon a previously rejected claim. 

In regard to claim 8, line 2 states “performing a hitch point rotation, creating transformation look-up tables”.  For the reasons noted above, the specification does not provide any disclosure that would allow one of ordinary skill in the art to make or perform a “hitch point rotation” or a creation of “transformation look-up tables”. Additionally this claim is rejected upon a previously rejected claim.

In regard to claims 9-13, these claims are rejected as being dependent upon a previously rejected claim.

In regard to claim 14, lines 16-17 states “wherein the trailer initial calibration mode comprises performing a hitch point rotation, creating transformation look-up tables…” For the reasons noted above, the specification does not provide any disclosure that would allow one of ordinary skill in the art to make or perform a “hitch point rotation” or a creation of “transformation look-up tables”. Additionally this claim is rejected upon a previously rejected claim.

In regard to claims 15-17, these claims are rejected as being dependent upon a previously rejected claim.

In regard to claim 18, lines 16-17 states “wherein the trailer initial calibration mode comprises performing a hitch point rotation, creating transformation look-up tables…” For the reasons noted above, the specification does not provide any disclosure that would allow one of ordinary skill in the art to make or perform a “hitch point rotation” or a creation of “transformation look-up tables”. Additionally this claim is rejected upon a previously rejected claim.

In regard to claims 19-20, these claims are rejected as being dependent upon a previously rejected claim.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, lines 14-15 state “a trailer initial calibration mode comprising a bow transformation”. The term “bow transformation” is not a term known in the art. Although the terminology of “transformation” is known in the art of image processing, it is unclear as to how the term “bow” impacts the transformation. Per MPEP 2111.01, “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.” As noted above in the rejection under 35 U.S.C. 112(a), the specification does not set forth a special definition of a bow transformation other than reciting a series of steps that are additionally unclear within the specification. Therefore one of ordinary skill in the art cannot ascertain the metes and bounds of the claim, rendering the claim indefinite. 

In regard to claims 2-7, these claims are rejected as being dependent upon a previously rejected claim. 

In regard to claim 8, line 2 states “performing a hitch point rotation, creating transformation look-up tables”.  It is unclear as to how these limitations impact the claimed invention. The claim does not describe as to what would comprise the “hitch point rotation” or as to what would be included in “transformation look-up tables”. Because one of ordinary skill in the art cannot discern how the claim is impacted by the inclusion of these limitations, one of ordinary skill cannot determine the scope of the claimed subject matter. Therefore one of ordinary skill in the art cannot ascertain the metes and bounds of the claim, rendering the claim indefinite. Additionally this claim is rejected upon a previously rejected claim.

In regard to claim 9, lines 2-3 state “transforms the image around the hitch position”. However said “hitch position” lacks antecedent basis. Additionally this claim is rejected upon a previously rejected claim.

In regard to claims 10-13, these claims are rejected as being dependent upon a previously rejected claim.

In regard to claim 14, lines 16-17 states “wherein the trailer initial calibration mode comprises performing a hitch point rotation, creating transformation look-up tables…” It is unclear as to how these limitations impact the claimed invention. The claim does not describe as to what would comprise the “hitch point rotation” or as to what would be included in “transformation look-up tables”. Because one of ordinary skill in the art cannot discern how the claim is impacted by the inclusion of these limitations, one of ordinary skill cannot determine the scope of the claimed subject matter. Therefore one of ordinary skill in the art cannot ascertain the metes and bounds of the claim, rendering the claim indefinite.

In regard to claims 15-17, these claims are rejected as being dependent upon a previously rejected claim.

In regard to claim 18, lines 16-17 states “wherein the trailer initial calibration mode comprises performing a hitch point rotation, creating transformation look-up tables…” It is unclear as to how these limitations impact the claimed invention. The claim does not describe as to what would comprise the “hitch point rotation” or as to what would be included in “transformation look-up tables”. Because one of ordinary skill in the art cannot discern how the claim is impacted by the inclusion of these limitations, one of ordinary skill cannot determine the scope of the claimed subject matter. Therefore one of ordinary skill in the art cannot ascertain the metes and bounds of the claim, rendering the claim indefinite. 

In regard to claims 19-20, these claims are rejected as being dependent upon a previously rejected claim.

Claim Interpretation
Although the scope of the claimed invention is unclear due to the enablement and indefiniteness issued noted above, for the purposes of compact prosecution the examiner performed a search and found prior art that appears to read on claims 1-7, 11, and 13 with the interpretation that a “bow transformation” is an image transformation including a perspective change. 
No prior art rejections are included for claims 8-10,12, and 14-20, as the cited prior art does not appear to disclose or render obvious the entirety of the claims. However the examiner cannot indicate the subject matter allowable due to the enablement and indefiniteness issued noted above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0341583) (hereinafter Zhang) in view of Sanvicente Herrera et al. (US 2019/0061815) (hereinafter Sanvicente Herrera).

In regard to claim 1, Zhang discloses a trailer assist system for a vehicle [¶0021; trailer imaging system 100 generates a full view of an environment behind a towing vehicle when a trailer is attached to the towing vehicle. ¶0026], the trailer assist system comprising: 
	a camera disposed at a rear portion of a vehicle and viewing exterior and at least rearward of the vehicle [Fig.21; camera (44) on rear portion of vehicle (10). ¶0034; camera 44 may be coupled at any desired location along the rear 46 so as to face in a direction of the trailer 8. ¶0037; controller 40 may cause the respective cameras 44 to capture images of the areas near the rear 46 of the vehicle 10], wherein at least a portion of a trailer hitched to the vehicle is viewed by the camera [Fig.4, ¶0052; exemplary image (400) acquired from one of the cameras (44) views rearward the vehicle and includes at least a portion of the trailer (8). ¶0034. ¶0062-¶0063]; 
	a control comprising electronic circuitry and associated software [¶0018-¶0019, ¶0031]; 
	wherein the electronic circuitry of the control comprises an image processor for processing image data captured by the camera [¶0038; processor 64 receives and processes image data or an image stream from the one or more cameras 44], wherein image data captured by the camera is representative of at least the portion of the trailer hitched to the vehicle that is viewed by the camera [Fig.4, ¶0052; exemplary image (400) acquired from one of the cameras 44 views rearward the vehicle in includes at least a portion of the trailer. ¶0034. ¶0062-¶0063; determines dynamics between the vehicle 10 and the trailer 8 based on the image data from the cameras 44...  trailer region is detected]; 
	the control operates in a trailer initial calibration mode comprising a bow transformation [¶0050; calibration manager module 304 estimates a homography matrix between the respective camera 44 on the vehicle 10 associated with the vehicle camera image data 332 and the respective camera 44 on the trailer 8 associated with the trailer camera image data 330. ¶0060; calibration manager module 304 matches the common features and estimates a homography matrix between the common features. ¶0075-¶0078; view rendering module 312 processes the vehicle camera image data 332 from the cameras 44 on the vehicle 10 and the trailer camera image data 330 from the cameras 44 on the trailer 8 to generate the bird-eye substantially 360 degree view, or a top down view, of at least one of the vehicle 10 and the trailer 8]; 
	the control operates in a recognized trailer calibration mode [¶0054;  receives a subsequent signal from the coupler data 324 that indicates that the trailer 8 is coupled or re-coupled to the vehicle 10. ¶0096;  receives a subsequent signal from the coupler data 324 that indicates that the trailer 8 is coupled or re-coupled to the vehicle 10]; 
	wherein the control, while operating in the trailer initial calibration mode or in the recognized trailer calibration mode, obtains calibration data unique to the hitched trailer [¶0048-¶0051; calibration manager module 304 processes the vehicle path data 328 and determines whether the vehicle 10 is traveling on a substantially straight path... calibration manager module 304 receives as input trailer camera image data 330 and vehicle camera image data 332... calibration manager module 304 uses triangulation to estimate six extrinsic parameters for each camera 44, such as location (x, y, z) and pose (pitch, roll, yaw)]; 
	wherein the control processes image data captured by the camera using the obtained calibration data to locate a current position of the trailer relative to the vehicle  [¶0062; conditions determination module 308 determines dynamics between the vehicle 10 and the trailer 8 based on the image data from the cameras 44... determined dynamics also include the pitch angle between the vehicle 10 and trailer 8, as determined by the calibration manager module 304. ¶0042. ¶0054-¶0057. ¶0102]; and 
	wherein the control determines a trailer angle of the trailer relative to the vehicle based on the located current position of the trailer relative to the vehicle [¶0062-¶0064; conditions determination module 308 determines dynamics between the vehicle 10 and the trailer 8 based on the image data from the cameras 44... homography matrix (e.g. using RANSC method) to determine a distance from each of the cameras 44 to the feature points or patterns. Based on the distances and the known vehicle coordinate location of each of the cameras 44, the conditions determination module 308 calculates a pivot angle 338 of the trailer 8. The pivot angle 338 is the angle of articulation of the trailer 8 relative to the vehicle coordinate system of the vehicle 10. ¶0042. ¶0054-¶0057. ¶0102].
	Zhang does not explicitly disclose wherein the control, responsive to image processing of image data captured by the camera, determines whether the trailer has been previously hitched to the vehicle; responsive to the control determining that the trailer has not been previously hitched to vehicle, the control operates in a trailer initial calibration mode ... responsive to the control recognizing the trailer and determining that the trailer has been previously hitched to the vehicle, the control operates in a recognized trailer calibration mode. wherein the control. However Sanvicente Herrera discloses,
	wherein the control, responsive to image processing of image data captured by the camera [¶0030-¶0031; image is recorded by the ECU 22 and image includes of a hitch and other current reference features 45 for the vehicle and trailer assembly 12, shown at 204. The ECU 22 performs image analysis to identify a plurality of current reference features 45 of the trailer in the image], determines whether the trailer has been previously hitched to the vehicle [¶0030-¶0032; If the current trailer 11 matches with a stored trailer 11... If there is not a stored trailer 11 with matching information. ¶0024; ECU 22 may automatically recognize a previously stored trailer by comparing the plurality of current reference features 45 and the plurality of current relative distances 47 in a current image, with the plurality of stored reference features 45 and the plurality of stored relative distances 47]; 
	responsive to the control determining that the trailer has not been previously hitched to the vehicle, the control operates in a trailer initial calibration mode  [¶0032; If there is not a stored trailer 11 with matching information the backing system 14 enters a learning mode, shown at 218, and ECU 22 learns the relative distances while the driver performs a number of preset calibration maneuvers]; 
	responsive to the control recognizing the trailer and determining that the trailer has been previously hitched to the vehicle, the control operates in a recognized trailer calibration mode [¶0031; A current trailer 11 may be considered matched with a stored trailer 11 when a predetermined number of current reference features 45 and current relative distances 47 are the same as the stored reference features and stored relative distances. If the current trailer 11 matches with a stored trailer 11 then a relative position 40 between the vehicle and the trailer assembly 12 is determined using the stored calibration, the current plurality of reference features, and the relative distances 47]; 
	wherein the control, while operating in the trailer initial calibration mode or in the recognized trailer calibration mode, obtains calibration data unique to the hitched trailer [¶0030-¶0033; If the current trailer 11 matches with a stored trailer 11 then a relative position 40 between the vehicle and the trailer assembly 12 is determined using the stored calibration... If there is not a stored trailer 11 with matching information the backing system 14 enters a learning mode, shown at 218, and ECU 22 learns the relative distances while the driver performs a number of preset calibration maneuvers]; 
	wherein the control processes image data captured by the camera using the obtained calibration data to locate a current position of the trailer relative to the vehicle [¶0018-¶0021; camera 44 captures an image and image analysis by the ECU 22 is used to calculate the measured relative position 40... Knowing the relative distances 47 of the reference features 45 and knowing the trailer geometry the ECU 22 can calculate the relative position 40, e.g. hitch angle, between the vehicle and/or tractor 10 and trailer 11 and track in changes in the relative position 40 in real time. ¶0030-¶0033;  plurality of current reference features 45 and current relative distances 47 are stored in memory accessible to the ECU 22 as a stored calibration].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Zhang with the determination of whether the trailer has been previously hitched to the vehicle as disclosed by Sanvicente Herrera in order to allow for easy recall of calibration parameters for different trailer's attached to a vehicle [Sanvicente Herrera ¶0025-¶0034]. As disclosed by Sanvicente Herrera, determining whether a trailer is a recognized trailer can preclude requiring a calibration/learning drive when a trailer is attached, as the calibration parameters unique to a trailer can be stored in memory and used by the system when needed. 

In regard to claim 2, Zhang in view of Sanvicente Herrera discloses the trailer assist system of claim 1. Zhang in view of Sanvicente Herrera further discloses, 
	wherein the control, responsive to locating the current position of the trailer, determines at least one dimension of the trailer [Sanvicente Herrera ¶0020-¶0022; backing system 14 can learn some trailer geometry in the learning mode. Knowing the relative distances 47 of the reference features 45 and knowing the trailer geometry the ECU 22 can calculate the relative position 40, e.g. hitch angle, between the vehicle and/or tractor 10 and trailer 11 and track in changes in the relative position 40 in real time. The ECU 22 must know the vehicle 10 and trailer 11 geometry including the vehicle wheelbase (by), the distance from the rear axle to the hitch point on the vehicle h, the length of the trailer (c), hitch point to first axle on trailer (a), the height from the ground to the hitch point (g) and some of the geometry of the front of the trailer, i.e. these are some of the plurality of reference features 45 and relative distances 47... self-learn the trailer 11 geometry and length... Monitoring the movement of the trailer 11 while the vehicle-trailer assembly 12 is in motion makes it possible to self-learn the trailer 11 geometry ... The ECU 22 takes measurements during the calibration maneuvers and therefore the necessary trailer geometry is calculated and stored in the ECU 22 for the backing system 14. Zhang ¶0070-¶0071].
	See claim 1 for motivation to combine. 

In regard to claim 3, Zhang in view of Sanvicente Herrera discloses the trailer assist system of claim 2. Zhang in view of Sanvicente Herrera further discloses, 
	wherein the at least one dimension of the trailer comprises at least one selected from the group consisting of (i) trailer height, (ii) trailer length, (iii) trailer width and (iv) beam length [Sanvicente Herrera ¶0020-¶0022. Zhang ¶0070-¶0071].
	See claim 1 for motivation to combine.

In regard to claim 4, Zhang in view of Sanvicente Herrera discloses the trailer assist system of claim 1. Zhang in view of Sanvicente Herrera further discloses, 
	wherein the recognized trailer calibration mode comprises retrieving calibration data generated when the trailer was previously hitched to the vehicle [Sanvicente Herrera ¶0024, ¶0030-¶0033].
	See claim 1 for motivation to combine.

In regard to claim 11, Zhang in view of Sanvicente Herrera discloses the trailer assist system of claim 1. Zhang in view of Sanvicente Herrera further discloses, 
	wherein the control locates the trailer by comparing calibration data to image data captured by the camera [Zhang ¶0054-¶0059. Sanvicente Herrera ¶0024, ¶0030-¶0033].
	See claim 1 for motivation to combine.

In regard to claim 13, Zhang in view of Sanvicente Herrera discloses the trailer assist system of claim 11. Zhang in view of Sanvicente Herrera further discloses, 
	wherein the control generates a matching score based on the comparison of the calibration data to the image data captured by the camera [Sanvicente Herrera ¶0030-¶0033].
	See claim 1 for motivation to combine.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0341583) in view of Sanvicente Herrera (US 2019/0061815) in view of Naserian et al. (US 2018/0056868) (hereinafter Naserian).

In regard to claim 5, Zhang in view of Sanvicente Herrera discloses the trailer assist system of claim 1. Neither Zhang nor Sanvicente Herrera explicitly disclose, wherein the initial trailer calibration mode comprises instructing a driver of the vehicle to travel in a straight line for a threshold period of time. However Naserian discloses,
	wherein the initial trailer calibration mode comprises instructing a driver of the vehicle to travel in a straight line for a threshold period of time [¶0032; operator is requested to drive the vehicle 10 and the trailer 12 slowly, straight for a predetermined period of time. ¶0035; stickers 30 are affixed to the trailer 12 and detected by the system 14, and with the values of w and h provided or made, the system 14 is calibrated and initialized, 128].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Zhang in view of Sanvicente Herrera with the calibration drive for a predetermined/threshold period of time as disclosed by Naserian in order to ensure the trailer is straight/aligned while calibrating and that a user is aware of the ongoing calibration process [Naserian ¶0022, ¶0031-¶0033, ¶0040].

In regard to claim 6, Zhang in view of Sanvicente Herrera in view of Naserian discloses the trailer assist system of claim 5. Zhang further discloses, 
	wherein the control extracts features from image data captured by the camera while the vehicle travels in a straight line to generate a feature extracted image [¶0048-¶0050].

In regard to claim 7, Zhang in view of Sanvicente Herrera in view of Naserian discloses the trailer assist system of claim 6. Zhang further discloses, 
	wherein the bow transformation transforms a perspective of the feature extracted image into a bird's eye view perspective [¶0077-¶0080; view rendering module 312 processes the vehicle camera image data 332 from the cameras 44 on the vehicle 10 and the trailer camera image data 330 from the cameras 44 on the trailer 8 to generate the bird-eye substantially 360 degree view, or a top down view, of at least one of the vehicle 10 and the trailer 8... view rendering module 312 adjusts the boundary lines of the stitched image to compensate for the pivot angle 338. ¶0038-¶0041].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        August 27, 2022